internal_revenue_service index no department of the treasu washington oc contact person teleptione number in reference to oe c dom p si - plr-106456-99 it foo u l u b i o i s w e e f s i year year dear this responds to your letter dated march subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code and a the as x's president represents the information submitted states that x was incorporated on the information submitted indicates that x did not dl of year commence business until sometime in d2 of year shareholders of x are a and b that it was the intent of x and the shareholders of x for x to be an s_corporation from the date x was incorporated a copy of the form ss-4 application_for employer_identification_number prepared for x reflects the shareholders intent to have x treated as an s_corporation shareholder of x believed that the appropriate form_2553 election by a small_business_corporation was properly executed and filed by x's attorney however the service has no record of the form_2553 being filed for the year taxable_year filed its tax_return using form u s income_tax return for an corporation no tax_return was filed for x for year the shareholders of x filed their returns based on x being an dollar_figure corporation a further represents that the xx lbl a sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines chat there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is of the code a small_business_corporation under sec_1361 b this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours signed j thomas hines j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes of34
